DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollack (US 6,928,235).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Pollack as teaching:
a dryer stand (see title and abstract), comprising: 
a seat 30 to receive a dryer 10 thereon; 
a base 51 spaced apart from the seat in a vertical direction; 
a side cover 41 positioned between the base and the seat; and 
a light 34 or 46 positioned in an internal space defined by the side cover.  Pollack also discloses the claim 2 feature wherein the side cover comprises a front cover facing a front direction in which the dryer discharges air, and wherein the front cover is made of a transparent or semi-transparent material (expressly shown in figures 1, 2), the claim 3 feature wherein the front cover has an arc-shaped section (expressly shown in figures 1, 9, 10), the claim 4 feature of a stem supporting the seat, the stem having a lower plate positioned above the base; and a vertical plate extending from the lower plate (expressly shown in figures 1, 3, 10), the claim 5 feature wherein the dryer has an air outlet formed toward a front direction of the dryer, and wherein the light is positioned to overlap the vertical plate in the front direction (expressly shown in figures 1, 3), the claim 6 feature wherein the vertical plate includes a front surface having a concave part depressed in a rearward direction, the concave part of the vertical plate having a shape corresponding to a shape of the light, and wherein the light is inserted into the concave part of the vertical plate (expressly shown in figures 1, 3), the claim 7 feature a reflection plate disposed on the lower plate, wherein the reflection plate has a convex shape extending in the vertical direction (expressly shown in figures 1, 4, 5), the claim 8 feature wherein the light comprises an organic light emitting diode (OLED) panel (expressly disclosed at column 5 line 41), and the claim 9 feature of a front cover facing a front direction in which the dryer discharges the air, wherein the front cover has an arc-shaped section and is made of a transparent or semi-transparent material, and wherein the OLED panel has an arc-shaped section and is positioned to face an inner side of the front cover (expressly shown in figures 9, 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack in view of Busa et al. (US 6,925,728).  Pollack discloses the claimed invention, as rejected above, except for the claim 9 feature wherein the side cover comprises a front cover facing a front direction in which the dryer discharges the air, wherein the front cover has an arc-shaped section and is made of a transparent or semi-transparent material, and wherein the OLED panel has an arc-shaped section and is positioned to face an inner side of the front cover and the claim 14 feature wherein the controller is further configured to turn on the light when the dryer is operated and to turn off the light when the dryer is not operated.  Busa, another stand, discloses those features at column 4 lines 4-22.  It would have been obvious to one skilled in the art to combine the teachings of Pollack with the with the teachings of Busa for the purpose of showing control with a light on or off indication and on or off operation of a dryer for user status and convenience.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/576,407 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to include the copending application purifier since the current application would perform as claimed regardless of the copending claimed purifier and applicants have not claimed or specified the criticality of the current application less the copending purifier as being necessary for patentability.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited with this action may teach one or more claim features but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, N, cited with this action, are patent publications from the same inventive entity.  References C, D, E, F, H, I, J, K, O, P, cited with this action, teach dryer stand configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Wednesday, May 11, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753